*169OPINION
PER CURIAM.
Herman K. Simpson, a North Carolina inmate, appeals the district court’s order denying relief on his complaint filed under 42 U.S.C.A. § 1983 (West Supp.2001). Parties are accorded thirty days after the entry of the district court’s final judgment or order to note an appeal, see Fed. R.App. P. 4(a)(1), unless the district court extends the appeal period under Fed. R.App. P. 4(a)(5), or reopens the appeal period under Fed. R.App. P. 4(a)(6). This appeal period is “mandatory and jurisdictional.” Browder v. Dir., Dep’t of Corr., 434 U.S. 257, 264, 98 S.Ct. 556, 54 L.Ed.2d 521 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229, 80 S.Ct. 282, 4 L.Ed.2d 259 (1960)).
The district court’s order denying § 1983 relief was entered on the docket on July 19, 2001. Simpson filed his notice of appeal on September 11, 2001, and asked the district court to allow him to appeal from the final order. We construe Simpson’s request as a motion to extend the appeal period under Fed. R.App. P. 4(a)(5). Because the district court did not rule on the motion, we remand this case for the district court to determine whether Simpson has shown excusable neglect or good cause for his late filing. See Fed. R.App. P. 4(a)(5). The record, as supplemented, will then be returned to this court for further consideration.

REMANDED.

Remanded by unpublished PER CURIAM opinion.